DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 2-3 and 7-8 are objected to because of the following informalities: 
Claims 2 and 7 line 4 recites “a guide wire” which should read “the guide wire”.  
Claims 3 and 8 line 4 recites “a radial direction” which should read “the radial direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (WO 2018025968) [see attached English translation] in view of Clancy (US 20130035639).
Regarding claims 1 and 6, Yokota discloses a double needle puncture device (Figs. 1, 6-7) comprising:
a puncture needle 12 (Figs. 1, 7, pg. 3 para. 4), the endoscopic puncture needle 12 including:
 an elongated (open ended) tubular sheath 20 including a lumen 20a that extends in a longitudinal direction through the elongated tubular sheath  20 (Fig. 7, pg. 3 para.6); and 
wherein the endoscopic puncture needle includes
a tubular needle tube 50 configured to be inserted movably in the longitudinal direction into the lumen 20a of the elongated tubular sheath 20 (Fig. 7, pg. 3, para. 4-6),
 wherein: 
the tubular needle tube 50 includes an inclined cutting-edge face 58 formed at a distal end thereof relative to the longitudinal direction (see annotated Fig. 7[a] below, pg. 8, para. 4),
the elongated tubular sheath 20 includes an inclined surface 57 extending in a distal direction along the longitudinal direction so as to be inclined toward a central axis of the elongated tubular sheath 20 (annotated Fig. 7[b] below, pg. 8, para. 2),
a portion of a distal end 24 of the elongated tubular sheath 20 that faces the inclined surface 57 with the lumen 20a interposed in a radial direction therebetween is located on a proximal end side  [located near proximal connection surface 65] of the sheath 20 relative to a distal end 24a of the inclined surface 57 (see Fig. 6 and annotated Fig. 7[b] below), and
the tubular needle tube 50 is configured to be advanced distally along the longitudinal direction in the lumen 20a of the elongated tubular sheath 20 (Fig. 7, pg. 3, para. 4-6) such that a proximal end side 64 of the cutting-edge face 58 of the tubular needle tube 50 abuts against the inclined surface 57 of the elongated tubular sheath 20 and a distal end side of the cutting-edge face protrudes distally beyond the distal end of the elongated tubular sheath 50 (see annotated Fig. 7[c] below).  

    PNG
    media_image1.png
    547
    1114
    media_image1.png
    Greyscale

Annotated Fig. 7[a] of Yokota

    PNG
    media_image2.png
    547
    1114
    media_image2.png
    Greyscale

Annotated Fig. 7[b] of Yokota

    PNG
    media_image3.png
    601
    1117
    media_image3.png
    Greyscale

Annotated Fig. 7[c] of Yokota
However, Yokota fails to disclose an endoscope including an insertion portion.
Clancy in the same field of endeavor teaches a puncture needle access system (Fig. 1) for introducing a guide wire 112 into an interior of a tubular organ (Fig. 1, para. 0002) comprising: an endoscope including an insertion portion (not shown, para. 0013); and an endoscopic puncture needle (102, 106) (see Figs. 2-3, para. 0013, 0014) comprising an elongated tubular sheath 102 and a tubular needle tube 106 configured to be engaged with the insertion portion (para. 0013) for the purpose of allowing the user to visualize the target site while navigating through a body lumen or vessel within a patient (para. 0012-0013).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify double puncture needle device in Yokota to include an endoscope as taught by Clancy in order to allow the user to visualize the target site while navigating through a body lumen or vessel within a patient (para. 0012-0013).
Regarding claims 2 and 7, Modified Yokota discloses wherein the inclined surface 57 is an inner surface of a bent portion of a circumferential wall of the elongated tubular sheath 20 at a distal end side thereof, that has been bent inward in the radial direction (see annotated Fig. 7[b-c] above).
Regarding claims 3 and 8, Modified Yokota discloses wherein the inclined surface 57 is a portion of an inner circumferential surface of a distal end portion 24 of the elongated tubular sheath 20 (see annotated Fig. 7[b-c]) and is disposed such that the guide wire inserted in the tubular needle tube 50 can protrude from a distal end of the needle tube 20 (pg. 3, para. 4 discloses that the inner needle 50 may house a guide wire, since the inner needle comprises a lumen 50a that extends from a proximal to distal end of the needle tube (see Fig. 7), the guide wire would be capable of protruding from the distal end) in a state in which the tubular needle tube 50 is inserted into the lumen 20a [of the sheath] (see Figs. 6 and 7) such that the proximal end side 64 of the cutting-edge face 58 of the tubular needle tube 50 abuts against the inclined surface 57 of the elongated tubular sheath 20 and the distal end side of the cutting-edge face protrudes distally beyond the distal end of the elongated tubular sheath 50 (see annotated Fig. 7[c] above).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771